Exhibit 10.1

VistaPrint Limited

AMENDED AND RESTATED

2005 EQUITY INCENTIVE PLAN

 

1. Purpose

The purpose of this Amended and Restated 2005 Equity Incentive Plan (the “Plan”)
of the VistaPrint Limited, a corporation incorporated under the laws of Bermuda,
(the “Company”), is to advance the interests of the Company’s shareholders by
enhancing the Company’s, and its subsidiaries’, ability to attract, retain and
motivate persons who make (or are expected to make) important contributions to
the Company and its subsidiaries by providing such persons with equity ownership
opportunities and performance-based incentives and thereby better aligning the
interests of such persons with those of the Company’s shareholders. Except where
the context otherwise requires, the term “Company” shall include any of the
Company’s present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the United States Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”) and any other
business venture (including, without limitation, joint venture or limited
liability company) in which the Company has a significant interest, as
determined by the Board of Directors of the Company (the “Board”).

 

2. Eligibility

All of the Company’s employees, officers, directors, consultants and advisors
(and any individuals who have accepted an offer for employment) are eligible to
be granted options, restricted share awards, or other share-based awards (each,
an “Award”) under the Plan. Each person who has been granted an Award under the
Plan shall be deemed a “Participant”.

 

3. Administration and Delegation

(a) Administration by Board of Directors. The Plan will be administered by the
Board. The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. The Board may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent it shall deem expedient to carry the Plan into effect and it
shall be the sole and final judge of such expediency. All decisions by the Board
shall be made in the Board’s sole discretion and shall be final and binding on
all persons having or claiming any interest in the Plan or in any Award. No
director or person acting pursuant to the authority delegated by the Board shall
be liable for any action or determination relating to or under the Plan made in
good faith.

(b) Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”) or to one or more
executive officers of the Company’s subsidiaries (a “Board Designee”). All
references in the Plan to the “Board” shall mean the Board, a Committee of the
Board, or a Board Designee, to the extent that the Board’s powers or authority
under the Plan have been delegated to such Committee or Board Designee.

 

4. Shares Available for Awards

(a) Number of Shares. Subject to adjustment under Section 9, Awards may be made
under the Plan for up to 7,383,736 common shares of the Company, $0.001 par
value per share (the “Common Shares”).

If any Award expires or is terminated, surrendered or canceled without having
been fully exercised or is forfeited in whole or in part (including as the
result of Common Shares subject to such Award being repurchased by the Company
at the original issuance price pursuant to a contractual repurchase right), the
unused Common Shares covered by such Award shall again be available for the
grant of Awards under the Plan, subject, however, in the case of Incentive Stock
Options (as hereinafter defined), to any limitations under the Code. Common
Shares issued under the Plan may consist in whole of in part of authorized but
unissued shares or treasury shares.

 

1



--------------------------------------------------------------------------------

(b) Counting of Shares. The grant of an Option, Stock Appreciation Right or
Other Share-Based Award, the exercise price or per unit purchase price of which
is not less than 100% of the Fair Market Value (as defined below) on the date
such Option, Stock Appreciation Right or Other Share-Based Award is granted
shall be deemed, for purposes of determining the number of shares available for
issuance pursuant to Section 4(a), as an Award of one Common Share for each such
share actually subject to the Award. Subject to adjustment under Section 9, the
grant of any Award, the exercise price or per unit purchase price of which is
less than 100% of the Fair Market Value on the date such Award is granted shall
be deemed, for the purpose of determining the number of shares available for
issuance pursuant to Section 4(a), as an Award of 1.56 Common Shares for each
such share actually subject to the Award. To the extent a share that was subject
to an Award that counted as 1.56 Common Shares for the purpose of determining
the number of shares available for issuance pursuant to Section 4(a) becomes
available again for the grant of Awards under the Plan pursuant to Section 4(a),
the number of Common Shares available for issuance pursuant to Section 4(a)
shall be increased by 1.56 shares. Any Common Shares tendered to the Company by
a Participant to exercise an Award shall not be added to the number of shares
available for issuance under the Plan. Any shares withheld or tendered to cover
tax withholding obligations with respect to an Award, or not issued or delivered
as a result of a net settlement of an outstanding Share Appreciation Right or
Other Share-Based Award, shall be counted as having been issued under the Plan.

(c) Per-Participant Limit. Subject to adjustment under Section 9, for Awards
granted after the Common Shares are registered under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), the maximum number of Common Shares
with respect to which Awards may be granted to any Participant under the Plan
shall be 1,000,000 per fiscal year. The per-Participant limit set forth in this
Section 4(c) shall be construed and applied consistently with Section 162(m) of
the Code or any successor provision thereto, and the regulations thereunder.

 

5. Share Options

(a) General. The Board may grant options to purchase Common Shares (each, an
“Option”) and determine the number of Common Shares to be covered by each
Option, the exercise price of each Option and the conditions and limitations
applicable to the exercise of each Option, including conditions relating to
applicable Bermuda laws, applicable securities laws, or other applicable laws in
other jurisdictions, as it considers necessary or advisable. An Option which is
not intended to be an Incentive Stock Option (as hereinafter defined) shall be
designated a “Nonstatutory Stock Option”.

(b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of VistaPrint Limited, any of
VistaPrint Limited’s present or future parent or subsidiary corporations as
defined in Sections 424(e) or (f) of the Code, and any other entities the
employees of which are eligible to receive Incentive Stock Options under the
Code, and shall be subject to and shall be construed consistently with the
requirements of Section 422 of the Code. The Company shall have no liability to
a Participant, or any other party, if an Option (or any part thereof) that is
intended to be an Incentive Stock Option is not an Incentive Stock Option or for
any action taken by the Board pursuant to Section 9(f), including without
limitation the conversion of an Incentive Stock Option to a Nonstatutory Stock
Option.

(c) Exercise Price. The Board shall establish the exercise price at the time
each Option is granted and specify it in the applicable option agreement. The
exercise price shall be not less than 100% of the Fair Market Value (as defined
below) on the date the Option is granted; provided that if the Board approves
the grant of an Option with an exercise price to be determined on a future date,
the exercise price shall be not less than 100% of the Fair Market Value on such
future date.

(d) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement, provided, however, that no Option will be granted for a term
in excess of 10 years.

 

2



--------------------------------------------------------------------------------

(e) Exercise of Option. Options may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Board, together with
payment in full as specified in Section 5(f) for the number of shares for which
the Option is exercised.

(f) Payment Upon Exercise. Common Shares purchased upon the exercise of an
Option granted under the Plan shall be paid for as follows:

(1) in cash or by check, payable to the order of the Company;

(2) except as the Board may, in its sole discretion, otherwise provide in an
option agreement, by (i) delivery of an irrevocable and unconditional
undertaking by a creditworthy broker to deliver promptly to the Company
sufficient funds to pay the exercise price and any required tax withholding or
(ii) delivery by the Participant to the Company of a copy of irrevocable and
unconditional instructions to a creditworthy broker to deliver promptly to the
Company cash or a check sufficient to pay the exercise price and any required
tax withholding;

(3) when the Common Shares are registered under the Exchange Act, by delivery of
Common Shares owned by the Participant, or by attestation to the ownership of a
sufficient number of Common Shares, valued at their fair market value as
determined by (or in a manner approved by) the Board in good faith (“Fair Market
Value”), provided (i) such methods of payment are then permitted under
applicable law and (ii) such Common Shares, if acquired directly from the
Company, were owned by the Participant at least six months prior to such
delivery;

(4) to the extent permitted by applicable law and by the Board, by (i) delivery
of a promissory note of the Participant to the Company on terms determined by
the Board, or (ii) payment of such other lawful consideration as the Board may
determine; or

(5) by any combination of the above permitted forms of payment.

(g) Substitute Options. In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or
securities of an entity, the Board may grant Options in substitution for any
options or other securities or equity-based awards granted by such entity or an
affiliate thereof. Substitute Options may be granted on such terms as the Board
deems appropriate in the circumstances, notwithstanding any limitations on
Options contained in the other sections of this Section 5 or in Section 2.
Substitute Options shall not count against the overall share limit set forth in
Section 4(a), except as may be required by reason of Section 422 and related
provisions of the Code.

(h) Sale or Transfer of Common Shares. In the discretion of the Board, the
Participant’s Award agreement may include terms and conditions regarding any
sale, transfer or other disposition by the Participant of the Common Shares
received upon the exercise of an Option granted under the Plan, including any
right of the Company to purchase all or a portion of such Common Shares.

(i) Limitation on Repricing Without Shareholder Approval. Unless such action is
approved by the Company’s shareholders: (i) no outstanding Option granted under
the Plan may be amended to provide an exercise price per share that is lower
than the then-current exercise price per share of such outstanding Option (other
than adjustments pursuant to Section 9) and (ii) the Board may not cancel any
outstanding option (whether or not granted under the Plan) and grant in
substitution therefore new Options under the Plan covering the same or a
different number of Common Shares and having an exercise price per share lower
than the then-current exercise price per share of the cancelled option or any
other new Award under the Plan.

 

6. Share Appreciation Rights

(a) General. The Board may grant Awards consisting of a share appreciation right
(“Share Appreciation Right”) entitling the holder, upon exercise, to receive an
amount in Common Stock or cash or a combination thereof (as specified by the
Board in the applicable Award agreement or otherwise) determined by reference to
appreciation in the Fair Market Value from and after the date of grant. The date
as of which such appreciation or other measure is determined shall be the
exercise date.

 

3



--------------------------------------------------------------------------------

(b) Exercise Price. The Board shall establish the exercise price of each Share
Appreciation Right and specify such price in the applicable Award agreement. The
exercise price shall be not less than 100% of the Fair Market Value on the date
the Share Appreciation Right is granted; provided that if the Board approves the
grant of a Share Appreciation Right with an exercise price to be determined on a
future date, the exercise price shall not be less than 100% of the Fair Market
Value on such future date.

(c) Duration of Share Appreciation Right. Each Share Appreciation Right shall be
exercisable at such times and subject to such terms and conditions as the Board
may specify in the applicable Award agreement; provided, however, that no Share
Appreciation Right will be granted for a term in excess of 10 years.

(d) Exercise. Share Appreciation Rights may be exercised by delivery to the
Company of a written notice of exercise signed by the proper person or by any
other form of notice (including electronic notice) approved by the Board,
together with any other documents required by the Board.

(e) Limitation on Repricing without Shareholder Approval. Unless such action is
approved by the Company’s shareholders: (i) no outstanding Share Appreciation
Right granted under the Plan may be amended to provide an exercise price per
share that is lower than the then-current exercise price per share of such
outstanding Share Appreciation Right (other than adjustments made pursuant to
Section 9) and (ii) the Board may not cancel any outstanding share appreciation
right (whether or not granted under the Plan) and grant in consideration
therefor new Share Appreciation Rights under the Plan covering the same or a
different number of shares of Common Stock and having an exercise price per
share lower than the then-current exercise price per share of the cancelled
Share Appreciation Right or any other new Award under the Plan.

 

7. Restricted Shares

(a) Grants. The Board may grant Awards entitling recipients to acquire Common
Shares, subject to the right of the Company to repurchase all or part of such
shares at their issue price or other stated or formula price (or to require
forfeiture of such shares if issued at no cost) from the recipient in the event
that conditions specified by the Board in the applicable Award are not satisfied
prior to the end of the applicable restriction period or periods established by
the Board for such Award (each, a “Restricted Share Award”).

(b) Terms and Conditions. The Board shall determine the terms and conditions of
any such Restricted Share Award, including the conditions for repurchase (or
forfeiture) and the issue price, if any, and conditions relating to applicable
Bermuda laws, applicable United States federal or state securities laws, or
applicable laws of other jurisdictions where a Restricted Share Award is
granted, as it considers necessary or advisable.

(c) Share Certificates. Any Common Share certificates issued in respect of a
Restricted Share Award shall be registered in the name of the Participant and,
unless otherwise determined by the Board, deposited by the Participant, together
with a share power endorsed in blank, with the Company (or its designee). As a
registered holder of the Common Shares granted pursuant to the Restricted Share
Award, the Participant receiving such Award shall be entitled to all the rights,
privileges and benefits with respect to such Common Shares. At the expiration of
the applicable restriction periods, the Company (or such designee) shall deliver
the certificates no longer subject to such restrictions to the Participant or if
the Participant has died, to the beneficiary designated, in a manner determined
by the Board, by a Participant to receive amounts due or exercise rights of the
Participant in the event of the Participant’s death (the “Designated
Beneficiary”). In the absence of an effective designation by a Participant,
Designated Beneficiary shall mean the Participant’s estate.

 

8. Other Share-Based Awards

The Board shall have the right to grant other Awards (“Other Share-Based
Awards”) based upon the Common Shares having such terms and conditions as the
Board may determine, including the grant of shares based upon certain
conditions, the grant of securities convertible into Common Shares and the grant
of restricted share units.

 

4



--------------------------------------------------------------------------------

9. Adjustments for Changes in Common Shares and Certain Other Events

(a) Changes in Capitalization. In the event of any share split, reverse share
split, share dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Shares other than a normal cash dividend,
(i) the number and class of securities available under this Plan, (ii) the share
counting provisions of Section 4(b), (iii) the per participant limit set forth
in Section 4(e), (iv) the number and class of securities and exercise price per
share subject to each outstanding Option and Share Appreciation Right, (v) the
repurchase price per share subject to each outstanding Restricted Share Award,
and (vi) the share and per share related provisions and such other terms of each
outstanding Other Share-Based Award shall be equitably adjusted by the Company
(or substituted Awards may be made, if applicable) in the manner determined by
the Board. If this Section 9(a) applies and Section 9(c) also applies to any
event, Section 8(c) shall be applicable to such event, and this Section 9(a)
shall not be applicable.

(b) Liquidation or Dissolution. In the event of a proposed liquidation or
dissolution of the Company, the Board shall upon written notice to the
Participants provide that all then unexercised Options will (i) become
exercisable in full as of a specified time at least 10 business days prior to
the effective date of such liquidation or dissolution and (ii) terminate
effective upon such liquidation or dissolution, except to the extent exercised
before such effective date. The Board may specify the effect of a liquidation or
dissolution on any Restricted Share Award, Share Appreciation Right or Other
Share-Based Awards granted under the Plan at the time of the grant of such
Award.

(c) Reorganization and Change in Control Events.

 

  (1) Definitions

 

  (a) A “Reorganization Event” shall mean:

 

  (i) any merger or consolidation of the Company with or into another entity as
a result of which the Common Shares are converted into or exchanged for the
right to receive cash, securities or other property; or

 

  (ii) any exchange of shares of the Company for cash, securities or other
property pursuant to a share exchange transaction.

 

  (b) A “Change in Control Event” shall mean:

 

  (i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital shares or equity of the Company if, after such
acquisition, such Person beneficially owns (within the meaning of Rule 13d-3
promulgated under the Exchange Act) 50% or more of either (x) the
then-outstanding Common Shares (the “Outstanding Company Common Shares”) or
(y) the combined voting power of the then-outstanding securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change in
Control Event: (A) any acquisition directly from the Company (excluding an
acquisition pursuant to the exercise, conversion or exchange of any security
exercisable for, convertible into or exchangeable for Common Shares or voting
securities of the Company, unless the Person exercising, converting or
exchanging such security acquired such security directly from the Company or an
underwriter or agent of the Company), (B) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (C) any acquisition by any corporation
pursuant to a Business Combination (as defined below) which complies with
clauses (x) and (y) of subsection (ii) of this definition; or

 

  (ii)

the consummation of a merger, consolidation, reorganization, recapitalization or
share exchange involving the Company or a sale or other disposition of all or
substantially all of

 

5



--------------------------------------------------------------------------------

 

the assets of the Company (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (x) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Shares and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership of the
Outstanding Company Common Shares and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination and (y) no Person
(excluding the Acquiring Corporation or any employee benefit plan (or related
trust) maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 30% or more of the then-outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination).

 

  (c) “Good Reason” shall mean any significant diminution in the Participant’s
title, authority, or responsibilities from and after such Reorganization Event
or Change in Control Event, as the case may be, or any reduction in the annual
cash compensation payable to the Participant from and after such Reorganization
Event or Change in Control Event, as the case may be, or the relocation of the
place of business at which the Participant is principally located to a location
that is greater than 50 miles from the current site.

 

  (d) “Cause” shall mean any (i) willful failure by the Participant, which
failure is not cured within 30 days of written notice to the Participant from
the Company, to perform his or her material responsibilities to the Company or
(ii) willful misconduct by the Participant which affects the business reputation
of the Company. The Participant shall be considered to have been discharged for
“Cause” if the Company determines, within 30 days after the Participant’s
resignation, that discharge for Cause was warranted.

 

  (2) Effect on Options

 

  (a)

Reorganization Event. Upon the occurrence of a Reorganization Event (regardless
of whether such event also constitutes a Change in Control Event), or the
execution by the Company of any agreement with respect to a Reorganization Event
(regardless of whether such event will result in a Change in Control Event), the
Board shall provide that all outstanding Options shall be assumed, or equivalent
options shall be substituted, by the acquiring or succeeding corporation (or an
affiliate thereof); provided that if such Reorganization Event also constitutes
a Change in Control Event, except to the extent specifically provided to the
contrary in the instrument evidencing any Option or any other agreement between
a Participant and the Company, one-half of the number of shares subject to the
Option which were not already vested shall become exercisable if, on or prior to
the first anniversary of the date of the consummation of the Reorganization
Event, the Participant’s employment with the Company or the acquiring or
succeeding corporation is terminated for Good Reason by the Participant or is
terminated without Cause by the Company or the acquiring or succeeding
corporation. For purposes hereof, an Option shall be considered to be assumed
if, following consummation of the Reorganization Event, the Option confers the
right to purchase, for each Common Share subject to the Option immediately prior
to the consummation of the Reorganization Event, the consideration (whether
cash, securities or other property) received as a result of the Reorganization
Event by holders of each Common Share held

 

6



--------------------------------------------------------------------------------

 

immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Common Shares); provided,
however, that if the consideration received as a result of the Reorganization
Event is not solely common stock of the acquiring or succeeding corporation (or
an affiliate thereof), the Company may, with the consent of the acquiring or
succeeding corporation, provide for the consideration to be received upon the
exercise of Options to consist solely of common stock of the acquiring or
succeeding corporation (or an affiliate thereof) equivalent in fair market value
to the per share consideration received by holders of outstanding Common Shares
as a result of the Reorganization Event.

Notwithstanding the foregoing, if the acquiring or succeeding corporation (or an
affiliate thereof) does not agree to assume, or substitute for, such Options,
then the Board shall, upon written notice to the Participants, provide that all
then unexercised Options will become exercisable in full as of a specified time
prior to the Reorganization Event and will terminate immediately prior to the
consummation of such Reorganization Event, except to the extent exercised by the
Participants before the consummation of such Reorganization Event; provided,
however, that in the event of a Reorganization Event under the terms of which
holders of Common Shares will receive upon consummation thereof a cash payment
for each Common Share surrendered pursuant to such Reorganization Event (the
“Acquisition Price”), then the Board may instead provide that all outstanding
Options shall terminate upon consummation of such Reorganization Event and that
each Participant shall receive, in exchange therefor, a cash payment equal to
the amount (if any) by which (A) the Acquisition Price multiplied by the number
of Common Shares subject to such outstanding Options (whether or not then
exercisable), exceeds (B) the aggregate exercise price of such Options. To the
extent all or any portion of an Option becomes exercisable solely as a result of
the first sentence of this paragraph, upon exercise of such Option the
Participant shall receive shares subject to a right of repurchase by the Company
or its successor at the Option exercise price. Such repurchase right (1) shall
lapse at the same rate as the Option would have become exercisable under its
terms and (2) shall not apply to any shares subject to the Option that were
exercisable under its terms without regard to the first sentence of this
paragraph.

 

  (b) Change in Control Event that is not a Reorganization Event. Upon the
occurrence of a Change in Control Event that does not also constitute a
Reorganization Event, except to the extent specifically provided to the contrary
in the instrument evidencing any Option or any other agreement between a
Participant and the Company, one-half of the number of shares subject to the
Option which were not already vested shall become exercisable if, on or prior to
the first anniversary of the date of the consummation of the Change in Control
Event, the Participant’s employment with the Company or the acquiring or
succeeding corporation is terminated for Good Reason by the Participant or is
terminated without Cause by the Company or the acquiring or succeeding
corporation.

 

  (c) If any Option provides that it may be exercised for Common Shares which
remain subject to a repurchase right in favor of the Company, upon the
occurrence of a Reorganization Event, any restricted shares received upon
exercise of such Option shall be treated in accordance with Section 8(c)(3) as
if they were a Restricted Share Award.

 

  (3) Effect on Restricted Share Awards

 

  (a) Reorganization Event that is not a Change in Control Event. Upon the
occurrence of a Reorganization Event that is not a Change in Control Event, the
repurchase and other rights of the Company under each outstanding Restricted
Share Award shall inure to the benefit of the Company’s successor and shall
apply to the cash, securities or other property which Common Shares were
converted into or exchanged for pursuant to such Reorganization Event in the
same manner and to the same extent as they applied to the Common Shares subject
to such Restricted Share Award.

 

7



--------------------------------------------------------------------------------

  (b) Change in Control Event. Upon the occurrence of a Change in Control Event
(regardless of whether such event also constitutes a Reorganization Event),
except to the extent specifically provided to the contrary in the instrument
evidencing any Restricted Share Award or any other agreement between a
Participant and the Company, one-half of the number of shares subject to
conditions or restrictions shall become free from all conditions or restrictions
if, on or prior to the first anniversary of the date of the consummation of the
Change in Control Event, the Participant’s employment with the Company or the
acquiring or succeeding corporation is terminated for Good Reason by the
Participant or is terminated without Cause by the Company or the acquiring or
succeeding corporation.

 

  (4) Effect on Other Share-Based Awards

 

  (a) Reorganization Event that is not a Change in Control Event. The Board
shall specify the effect of a Reorganization Event that is not a Change in
Control Event on any Share Appreciation Right or Other Share-Based Award granted
under the Plan at the time of the grant of such Share Appreciation Right or
Other Share-Based Award.

 

  (b) Change in Control Event. Upon the occurrence of a Change in Control Event
(regardless of whether such event also constitutes a Reorganization Event),
except to the extent specifically provided to the contrary in the instrument
evidencing any Share Appreciation Right or Other Share-Based Award or any other
agreement between a Participant and the Company, one-half of the number of
shares subject to each such Other Share-Based Award shall become exercisable,
realizable, vested or free from conditions or restrictions if, on or prior to
the first anniversary of the date of the consummation of the Change in Control
Event, the Participant’s employment with the Company or the acquiring or
succeeding corporation is terminated for Good Reason by the Participant or is
terminated without Cause by the Company or the acquiring or succeeding
corporation.

 

10. General Provisions Applicable to Awards

(a) Transferability of Awards. Awards shall not be sold, assigned, transferred,
pledged or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution or, other than in the case of an Incentive Stock Option, pursuant
to a qualified domestic relations order, and, during the life of the
Participant, shall be exercisable only by the Participant; provided, that the
Board may permit or provide in an Award for the gratuitous transfer of the Award
by a Participant to or for the benefit of any immediate family member, family
trust, family partnership or family limited liability company established solely
for the benefit of the Participant and/or an immediate family member thereof if,
with respect to such proposed transferee, the Company would be eligible to use a
Form S-8 for the registration of the issuance and sale of the Common Shares
subject to such Award under the United States Securities Act of 1933, as
amended. References to a Participant, to the extent relevant in the context,
shall include references to authorized transferees.

(b) Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.

(c) Board Discretion. Except as otherwise provided by the Plan, each Award may
be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.

(d) Termination of Status. The Board shall determine and indicate in the
Participant’s Award Agreement, the effect on an Award of the disability, death,
retirement, authorized leave of absence or other change in the employment or
other status of a Participant and the extent to which, and the period during
which, the Participant, the Participant’s legal representative, conservator,
guardian or Designated Beneficiary may exercise rights under the Award.

(e) Withholding. Each Participant shall pay to the Company, or make provision
satisfactory to the Board for payment of, any taxes required by law to be
withheld in connection with Awards to such Participant no later than

 

8



--------------------------------------------------------------------------------

the date of the event creating the tax liability. Except as the Board may
otherwise provide in an Award, when the Common Shares are registered under the
Exchange Act, Participants may satisfy such tax obligations in whole or in part
by delivery of Common Shares, including shares retained from the Award creating
the tax obligation, valued at their Fair Market Value; provided, however, that
the total tax withholding where shares are being used to satisfy such tax
obligations cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for United States
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income) or, the applicable statutory withholding rates
as required under the laws of a jurisdiction other than the United States. The
Company may, to the extent permitted by law, deduct any such tax obligations
from any payment of any kind otherwise due to a Participant.

(f) Amendment of Award. Except as otherwise provided in Section 5(i) and 6(e),
the Board may amend, modify or terminate any outstanding Award, including but
not limited to, substituting therefor another Award of the same or a different
type, changing the date of exercise or realization, and converting an Incentive
Stock Option to a Nonstatutory Stock Option, provided that the Participant’s
consent to such action shall be required unless the Board determines that the
action, taking into account any related action, would not materially and
adversely affect the Participant.

(g) Conditions on Delivery of Share. The Company will not be obligated to
deliver any Common Shares pursuant to the Plan or to remove restrictions from
shares previously delivered under the Plan until (i) all conditions of the Award
have been met or removed to the satisfaction of the Company, (ii) in the opinion
of the Company’s counsel, all other legal matters in connection with the
issuance and delivery of such shares have been satisfied, including any
applicable securities laws and any applicable stock exchange or stock market
rules and regulations, and (iii) the Participant has executed and delivered to
the Company such representations or agreements as the Company may consider
appropriate to satisfy the requirements of any applicable laws, rules or
regulations.

(h) Acceleration. The Board may at any time provide that any Award shall become
immediately exercisable in full or in part, free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be.

 

11. Miscellaneous

(a) No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.

(b) No Rights As Shareholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a shareholder
with respect to any Common Shares to be distributed with respect to an Award
until becoming the record holder of such shares. Notwithstanding the foregoing,
in the event the Company effects a split of the Common Shares by means of a
share dividend and the exercise price of and the number of shares subject to
such Option are adjusted as of the date of the distribution of the dividend
(rather than as of the record date for such dividend), then an optionee who
exercises an Option between the record date and the distribution date for such
share dividend shall be entitled to receive, on the distribution date, the share
dividend with respect to the Common Shares acquired upon such Option exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such share dividend.

(c) Effective Date and Term of Plan. The 2005 Equity Incentive Plan was
effective as of September 29, 2005 (the “Initial Effective Date”). The Plan was
adopted by the Board on April 18, 2007 and shall become effective on the date
the Plan is approved by the Company Shareholders. No Awards shall be granted
under the Plan after the completion of ten years from the Initial Effective
Date, but Awards previously granted may extend beyond that date.

 

9



--------------------------------------------------------------------------------

(d) Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time.

(e) Authorization of Sub-Plans. The Board may from time to time establish one or
more sub-plans under the Plan for purposes of satisfying applicable blue sky,
securities, tax or other applicable laws of various jurisdictions. The Board
shall establish such sub-plans by adopting supplements to this Plan containing
(i) such limitations on the Board’s discretion under the Plan as the Board deems
necessary or desirable or (ii) such additional terms and conditions not
otherwise inconsistent with the Plan as the Board shall deem necessary or
desirable. All supplements adopted by the Board shall be deemed to be part of
the Plan, but each supplement shall apply only to Participants within the
affected jurisdiction and the Company shall not be required to provide copies of
any supplement to Participants in any jurisdiction which is not the subject of
such supplement.

(f) No Award to any Participant subject to United States taxation on income
earned shall provide for deferral of compensation that does not comply with
Section 409A of the Code, unless the Board, at the time of grant, specifically
provides that the Award is not intended to comply with Section 409A of the Code.

(g) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of Bermuda,
without regard to any applicable conflicts of law.

VistaPrint Limited Amended and Restated 2005 Equity Incentive Plan:

Adopted by the Board of Directors on April 18, 2007. Approved by the
shareholders on May 15, 2007.

 

10